Citation Nr: 9926554	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  96-29 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
bilateral hearing loss.  This matter also arises from a June 
1996 rating decision in which the RO denied service 
connection for tinnitus.


FINDINGS OF FACT

1.  The claim for service connection for bilateral hearing 
loss was not accompanied by competent medical evidence to 
support the claim.

2.  The claim for service connection for bilateral hearing 
loss is not plausible.

3.  There is no evidence showing that the veteran currently 
has tinnitus.

4.  The claim for service connection for tinnitus is not 
plausible.


CONCLUSIONS OF LAW

1.  The claim for service connection for bilateral hearing 
loss is not well grounded.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 1999).

2.  The claim for service connection for tinnitus is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that on induction examination 
the veteran's hearing was found to be 13/15 in each ear, and 
it was noted that he had bilateral defective hearing.  His 
discharge examination in May 1946 showed that his hearing was 
evaluated at 15/15 for whispered voice testing in each ear.  
No ear abnormalities were noted.  A Separation Qualification 
Record showed that the veteran's military occupational 
specialties were infantry basic training for 4.5 months, 
machine gunner, light, for 12 months, squad leader for 6 
months, and armorer for 6 months.  His Enlisted Record and 
Report of Separation showed that he received the Combat 
Infantryman Badge.

The record reflects that in May 1946 the veteran filed a 
claim for service connection for a "broken ear drum", which 
he reportedly sustained on April 27, 1945 in Germany.  He 
claimed that he had received medical treatment at the 342nd 
Infantry Dispensary from April 27, 1945 to June 1945 for a 
broken ear drum.  By rating action in June 1946 the RO denied 
service connection for a perforated ear drum.

In May 1996 the veteran filed an Application for Compensation 
or Pension, claiming that he had hearing loss and combat 
exposure.  Along with his claim, the veteran submitted a 
purchase agreement for hearing aids and an audiometric 
evaluation from Pittsburgh Hearing Instruments, Inc. dated in 
August 1994.  The audiometric evaluation showed pure tone 
thresholds, in decibels, at 1000, 2000, and 4000 Hertz as 
follows:  75, 75, and 85 in the right ear and 65, 60, and 65 
in the left.

By rating action in May 1996, the RO denied service 
connection for bilateral hearing loss, based on a finding 
that the evidence did not show that hearing loss was incurred 
in or aggravated by the veteran's service.  The RO noted that 
the veteran's hearing actually improved during service.  It 
was also noted that the evidence did not show that an organic 
disease of the nervous system developed to a compensable 
degree during the one year presumptive period following 
separation from service. 

In a memorandum dated in May 1996, the veteran's 
representative essentially claimed, on behalf of the veteran, 
service connection for tinnitus.  The representative also 
requested that the RO consider a notation that appeared in 
the veteran's records, which provided that on 27 April 1945, 
"the soldier was wounded in action against the enemy while 
serving with Co B, 342nd Inf Reg't - 86th Division".  The 
representative noted that the veteran sustained a concussion 
which broke his eardrums.  

Included with the representative's statement was a document 
titled "Request for Decoration and/or Citation" dated in 
May 1946, and signed by the veteran.  In this document the 
veteran requested an award of the Purple Heart, based on the 
statement that he was "wounded in action against the enemy 
while serving with Co B, 342nd Inf Reg't, 86th Div in the 
Central Europe Campaign".  He claimed that he was "checked 
at the Bn Aid St", that the wound occurred on April 27, 
1945, and that he was recommended for the award in November 
1945.  

By rating action in June 1996, the RO denied service 
connection for tinnitus, based on a finding that there was no 
evidence of record showing that tinnitus was incurred in or 
caused by service.  

In December 1996 the veteran testified at a hearing at the RO 
that he sustained an injury to his ears during service, when 
they were attacked on a hill and the Germans were firing 
directly at them.  He indicated that a person behind him 
asked if he was still alive because the shells were coming so 
close to him.  He claimed that a few hours later he got his 
senses back and both of his ears were bleeding.  He indicated 
that when he was discharged, his papers said nothing about 
it, and he forgot about it until two years prior.  He 
testified that for two years before he was drafted he was 
"4F" for his hearing.  He claimed that his ears were 
treated after fighting back the 

German attack, and that he was later treated for problems 
with his ears during his service in the Philippines.  He 
indicated that the buddy statements were written by fellow 
service members who were with him during the attack.  He 
testified that [redacted] had signed the statement for [redacted] 
[redacted] because Mr. [redacted] was in the hospital and unable to 
write.  He claimed he had been getting treatment for his ears 
for years, starting in 1936.  He indicated that after service 
he never went to the VA for treatment for his ears, but he 
did see several private doctors whenever he got an earache or 
needed his ears cleaned.  He testified that all of the 
doctors he had seen had passed away.  He indicated that he 
did not have tinnitus or ringing in his ears before service, 
but he did have earaches before he went into service.  He 
testified that with an earache he would get ringing in the 
ear and it would hurt.  He indicated that prior to service 
his ears did not run, but that since service his ears would 
run and stuff came out of them, and he would have to clean 
them almost every night.

In statements from [redacted] and [redacted], who served 
as Staff Sergeants in the same company as the veteran at the 
time he was injured, they indicated that the veteran was 
wounded on or about April 27, 1945.  They claimed that the 
company in which the veteran served as a machine gunner was 
engaged in a rapid exchange of intense firing with the enemy, 
and that the length of exposure to noise was very long.  As a 
result of the incident, the veteran reportedly was bleeding 
in his ears and required attention from the medics at the 
Battalion Aid Station.  

In a memorandum dated in May 1997 the veteran's 
representative indicated that the RO had not considered 
38 U.S.C.A. § 1154(b) or the veteran's combat exposure in 
this matter.  The representative also reported that the two 
battlefield statements supported the contention of exposure 
to heavy combat and indicated that a concussional wound 
produced blood from the ears.  The representative claimed 
that under 38 U.S.C.A. § 1154 a full investigation was in 
order and that a full inquiry must be arranged for causes, 
effects, and residual neurological signs.  It was also noted 
that the record implied a period of being comatose due to the 
severe concussion which apparently blew out the veteran's ear 
drums.  


Analysis

Service connection connotes many factors, but basically means 
that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  38 
U.S.C.A. § 1110.  Such a determination requires a finding of 
a current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Veterans are presumed to be in sound medical condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance.  
38 U.S.C.A. § 1111, 38 C.F.R. § 3.304(b).  Only such 
conditions as are recorded in examination reports are to be 
considered "noted".  38 C.F.R. § 3.304(b).  The presumption 
of soundness is rebutted where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  38 U.S.C.A. § 1111, 38 C.F.R. 
§ 3.304(b).  In determining whether the presumption of 
soundness has been rebutted, the VA shall consider all of the 
evidence of record.  The Court recently held that pursuant to 
38 C.F.R. § 3.304(b), the determination of whether the 
presumption of soundness has been rebutted is not whether the 
VA sustained a burden of producing evidence, but whether the 
evidence as a whole, clearly and unmistakably demonstrates 
that the injury or disease existed prior to service.  
Vanerson v. West, 12 Vet. App. 254 (1999).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. § 
3.306(b).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 
(1990).  The United States Court of Appeals for Veterans 
Claims (Court) has held that a claim must be accompanied by 
supportive evidence and that such evidence "must justify a 
belief by a fair and impartial individual that the claim is 
plausible."  Tirpak v. Derwinski, 2 Vet. App. 609, 610 
(1992).  In order for a claim to be well grounded, there 
generally must be:  (1) a medical diagnosis of a current 
disability; (2) medical, or in some circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Epps v. Brown, 9 
Vet. App. 341, 343-44 (1996), aff'd sub nom. Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996).

Additionally, a determination of service connection will be 
analyzed differently if the alleged injury or disease was 
incurred by a veteran with combat service.  Under 38 U.S.C.A. 
§ 1154 (b), in the case of any veteran who engaged in combat 
with the enemy, the Secretary shall accept as sufficient 
proof of service connection of any injury or disease alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, condition, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in service, and, to that end, 
shall resolve every reasonable doubt in favor of the veteran.  
Service connection of such an injury or disease may be 
rebutted by clear and convincing evidence to the contrary. 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The burden of a veteran who seeks benefits for an alleged 
service-connected injury or disease and who alleges that the 
injury or disease was incurred in, or aggravated by, combat 
service is lightened by 38 U.S.C.A. § 1154(b), but this 
section does not create a statutory presumption that a combat 
veteran's alleged injury or disease is service connected.  
Collette v. Brown, 82 F.3d 389, 392 (1996).  The Court in 
Collette established the following three step analysis:  1) 
The veteran must produce satisfactory lay or other evidence, 
meaning credible evidence, which would allow a reasonable 
fact finder to conclude that the alleged injury or disease 
was incurred or aggravated in the veteran's combat service;  
2) If the proffered evidence is consistent with the 
circumstances, conditions, or hardships of such service, then 
a factual presumption arises that the alleged injury or 
disease is service connected; and  3) Once a presumption of 
service connection arises, it must be determined whether the 
government met its burden of rebutting the presumption of 
service connection with clear and convincing evidence to the 
contrary.  Collette, at 393.

The analysis required by 38 U.S.C.A. § 1154(b), however, 
applies only to the second element of a well-grounded claim 
under the Caluza test; that is, whether an injury or disease 
was incurred or aggravated in service.  It does not apply to 
the questions of whether there is a current disability or a 
nexus connecting the disability to service.  Caluza v. Brown, 
7 Vet. App. at 507; Collette, 82 F.3d at 392.  Competent 
evidence is required to establish the veteran's current 
disability and the nexus connecting that disability to an in-
service injury or disease.

In addition, the Court has recently indicated in the case 
Arms v. West, Vet. App.   (1999) that because of the general 
presumption of credibility that attaches to any claimant's 
evidence when determining well groundedness, consideration of 
section 1154(b) is not generally necessary for this threshold 
determination.  Instead, section 1154(b) should be considered 
at the merits-adjudication stage, after a claim has been 
found well grounded.

The quality and quantity of the evidence required to meet the 
veteran's burden of well groundedness will depend upon the 
issue presented by the claim.  Where the issue is factual in 
nature, competent lay testimony, even if only consisting of 
the veteran's testimony, may constitute sufficient evidence 
to establish a claim as well grounded.  However, where the 
issue involves medical causation or a medical diagnosis, it 
requires competent medical evidence establishing the claim as 
plausible or possible.  Evidentiary assertions by the 
appellant must be accepted as true for the purposes of 
determining whether a claim is well grounded, except where 
the evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet. App. 19 (1993); see also Arms, supra.  
Nevertheless, a claimant does not meet his burden by solely 
presenting lay testimony, since lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Tirpak, supra, at 610-11.

Impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the above frequencies are 26 
decibels or higher; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  

Bilateral hearing loss

In this case, the veteran has submitted evidence of a current 
disability.  The private audiometric evaluation dated in 
August 1994 showed that his auditory thresholds in the right 
and left ears at 1000, 2000, and 4000 Hertz were all above 
the 40 decibel requirement.  Based on that audiological data 
in the record, he does have a disability due to impaired 
hearing under 38 C.F.R. § 3.385.

As to the second requirement of Caluza, the veteran must 
submit evidence of in-service incurrence or aggravation of a 
disease or injury.  A review of the claims folder reveals 
that combat exposure has been established (as evidenced by 
the veteran's receipt of the Combat Infantryman's Badge); 
however, before making a substantive determination as to 
whether 38 U.S.C.A. § 1154(b) is for application, the veteran 
must first establish a well-grounded claim.

Although the veteran did not demonstrate a hearing loss 
"disability" under 38 C.F.R. § 3.385 during his induction 
examination, it was noted that his hearing was found to be 
13/15 in each ear and he had bilateral defective hearing.  
The Board notes that the veteran's May 1946 separation 
examination did not include audiometric test information, 
although his hearing was recorded as 15/15 (normal) on 
whispered voice testing.  

The veteran has offered his own testimony and lay statements 
to show that his hearing loss was aggravated by the ear 
injury that was reportedly sustained in service.  He reported 
a history of exposure to noise during combat service, and 
testified that his eardrums were injured during an attack in 
service.  Statements from fellow service members, who were 
present at the attack, corroborate the veteran's contentions.  
Accordingly, the veteran's lay statements, as well as the 
statements of fellow service members, are accepted as true 
for the purpose of determining whether his claim is well 
grounded, and to the extent that they do not give a medical 
opinion.  The Board notes, however, that this lay evidence is 
insufficient to show aggravation or an increase in the 
veteran's hearing loss disability as this is a medical 
determination.  While the veteran claimed that he had hearing 
loss upon separation from service and in the years following 
service, and he is certainly capable of providing evidence of 
symptomatology experienced during and after service, the 
veteran, as a layperson, is not competent to opine on matters 
requiring medical knowledge, such as the degree of disability 
produced by symptoms or the condition causing symptoms.  As 
such, in spite of the veteran's assertions and the lay 
statements submitted, there is no medical evidence showing 
that his bilateral hearing loss has a nexus to service.  The 
veteran has contended that his current bilateral hearing loss 
is related to noise exposure in service, but he is a 
layperson and can offer only lay evidence to establish a 
connection between his current disability and service.  
Espiritu, supra.  The veteran's lay assertion of medical 
causation cannot constitute evidence to render the claim well 
grounded under 38 U.S.C.A. § 5107(a).  Therefore, since the 
nexus requirement of a well-grounded claim has not been 
satisfied, the criteria for a well-grounded claim, as set 
forth in Caluza, are not met.  Accordingly, the veteran's 
claim must be denied.

Tinnitus

The veteran has claimed service connection for tinnitus.  The 
threshold requirement that must be met in any claim of 
service connection is that the disability claimed must be 
shown present.  38 U.S.C.A. §§ 1110, Caluza, supra.  Here, 
the veteran has not submitted any competent (medical) 
evidence that he has tinnitus, nor has he even provided lay 
evidence (his own testimony) that he has tinnitus.  
Therefore, he has failed to satisfy the threshold Caluza 
requirement for a well-grounded claim of service connection.  
In December 1996 he testified that he did not have tinnitus, 
but then indicated that he had ringing in his ears when he 
had earaches.  Without evidence showing that the veteran 
currently has tinnitus which has a nexus to service, the 
claim of service connection for such disability is not well-
grounded.  Caluza, supra.


ORDER

In the absence of a well-grounded claim, service connection 
for bilateral hearing loss and for tinnitus is denied.


		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeal

 

